   4:20-cv-03235-RBH-TER            Date Filed 01/13/21       Entry Number 13         Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

JERRY L. HIGH,                      )                Civil Action No. 4:20-cv-3235-RBH-TER
                                    )
                   Plaintiff,       )
                                    )
                -vs-                )
                                    )                                 ORDER
                                    )
RAY CHANDLER, DOUG THORTON,         )
PARK SMALL,                         )
                                    )
                   Defendants.      )
___________________________________ )

       This case was filed in the Horry County Court of Common Pleas on August 3, 2020, and

removed to this court by Defendant Small on September 10, 2020. In the Notice of Removal,

Defendant Small indicates, upon information and belief, that he and Defendant Chandler have been

served and Defendant Chandler has filed an answer.1 He indicates, upon information and belief, that

Defendant Thorton has not been served.

       The Federal Rules of Civil Procedure (“FRCP”) require a Plaintiff to file proof of service of

a Defendant pursuant to Rule 4(l); however, as of the date of this Order, Plaintiff has not filed such.

Pursuant to Rule 4(m) of the FRCP, service of the summons and complaint must be effected within

90 days after the filing of the Complaint, or for removal cases, within 90 days from the date of

removal. See Fed. R. Civ. P. 4(m); Wallace v. Microsoft Corp., 596 F.3d 703, 706 (10th Cir. 2010). If

Plaintiff fails to comply within such time limitation, the Court may on its own initiative dismiss the

action against that defendant after notice to the Plaintiff. See id.; Local Rule 4.01 (D.S.C.).




       1
         Defendant Small, the removing defendant, is directed to provide the court with all filings
in the state court docket at the time of removal within ten days of the date of this order.
   4:20-cv-03235-RBH-TER           Date Filed 01/13/21      Entry Number 13        Page 2 of 2



       Therefore, the Court hereby provides notice to the Plaintiff that it will dismiss this

action against Defendant Thorton, without prejudice, ten days from the date of this Order if

proof of service has not been filed within this time. In the event Defendant Thorton has not

been served, to avoid dismissal, Plaintiff must show good cause for failure to timely serve the

Defendants. See Martinez v. United States, 578 Fed. App’x 192, 193 (4th Cir. 2014) (“A plaintiff

may escape dismissal for failure to timely serve process only if she demonstrates ‘good cause’ for

the delay.” (quoting Fed. R. Civ. P. 4(m))).2

       IT IS SO ORDERED.




                                                      s/Thomas E. Rogers, III
                                                      Thomas E. Rogers, III
                                                      United States Magistrate Judge
January 13, 2021
Florence, South Carolina




       2
        Rule 4(c)(3) of the Federal Rules of Civil procedure provides “[a]t the plaintiff’s request,
the court may order that service be made by a United States marshal or deputy marshal or by a
person specially appointed by the court.” Such order of service is within the court’s discretion
when Plaintiff is not proceeding in forma pauperis and must be requested by Plaintiff. See
Johnson v. Master foods USA, 2011 WL 1750884, *2 (E.D.N.C. May 6, 2011).

                                                -2-
